Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-20 are pending.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 09-07-2022, 11-18-2022 and 10-25-2021 have been considered. Please see attached PTO-1449. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
	An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,552. Claims 1-20 of US Patent No. 11,159,552 contains every element of claim 1-20 of the instant application and as such anticipate claim 1-20 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown below for example in mapping of claim 1). 
Instant Application
Patent No. 11,159,552
1. A method comprising: 

receiving, by a client device, a request to access an application hosted on a remote computing device; 
communicating, by the client device, via a session, data being encrypted between the application and a browser within a client application of the client device; and decrypting, by the client device, data received via the session to determine usage of the application.
1. A method for monitoring data of a network application, the method comprising: 
initiating, via a browser embedded into a client application on a client device, a request to access a network application hosted on a server; 
establishing, by the client application responsive to the request, a secure session to communicate data from the network application, via the client application, to the browser…; and  decrypting, by the client application, the data communicated via the established secure session to monitor the network application….



Claim Rejections - 35 USC § 101
	835 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention are  directed to an abstract idea without significantly more.
	The claims when analyzed under 2019 Revised Patent Subject Matter Eligibility Guidance are directed to abstract idea.  Claim 1 for example, recites “receiving by a client device a request to access an application…communicating by the client device data being encrypted…and decrypting, by the client device, data received …”. 
	Claim  is directed to a method, therefore claim passes the step 1 of Patent Subject Matter Eligibility Guidance.
	The limitation of “receiving…a request…communicating …data being encrypted…and decrypting …data received  ” under the broadest reasonable interpretation is directed to organizing human activity. Nothing in claim element precludes the step from particularly being perform through human activity. For example, the claim encompasses a human receiving a request to access  and communicating encrypted or coded data and decrypting or decoding received data ”. Thus, the claim recites organizing human activity which is an abstract idea when analyzed under step 2A prong 1.
	The additional element of the claim (client device and computing device) is no more than mere instruction to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Thus, the additional element(s) of the claim when analyzed under step 2A, prong 2, does not integrate the judicial exception into a practical application.
	Claim further when evaluated under step 2B it is no more than what is well-understood, routine, conventional activity in the field. The additional elements of the claim does not amount to significantly more than the judicial exception. The specification does not provide any indication that the additional elements are anything other than a generic computer component. The mere receiving a request to access and application; communicating encrypted data; and decrypting data received, is a well-understood, routing and conventional function when it is claimed in a merely generic manner as it is here. 
	Additionally, Specification (paragraph [0031] and figure 1) describes using a general purpose computer which demonstrates the well-understood, routine and conventional nature of the additional elements.
	Independent claims 8 and 15 include similar limitations and are rejected under 35 U.S.C. 101 for being directed to abstract idea for the same reason discussed above.
	Dependent claims 2-7, 9-14 and 16-20 do not cure the deficiency of the independent claim and are rejected under 35 U.S.C. 101 for being directed to abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, 12, 15, 16 and18 are rejected under 35 U.S.C. 102 (a)(1)as being  anticipated by Brinskelle (US Patent No. 8,856,869).
	As per claim 1, 8 and 15, Brinskelle discloses a method comprising: receiving, by a client device, a request (request 1000) to access an application hosted on a remote computing device (column 37, lines 9-11, client application receives request 1000); 	communicating, by the client device, via a session, data being encrypted between the application and a browser within a client application of the client device (column 37, lines 9-16, client application encrypts the request 1000 and transmits it 1010  which the security agent accesses, decrypts and encrypts before sending the request to the server 1030; and column 6, lines 35-37, client application such as web browser are used to communicate with server applications); and decrypting, by the client device, data received via the session to determine usage of the application (column 37, lines 20-26, client application receives and decrypts the response and processes it including displaying relevant content to user).
	As per claim 2 and 9, Brinskelle further discloses receiving, by the client application, the request from the browser to access the application (column 6, lines 35-37, client application such as web browser are used to communicate with server applications).
	As per claim 3, 10 and 16, Brinskelle further discloses establishing, by the client device, the session responsive to the request (column 37, lines 9-24, the communication (request and response) is encrypted).
	As per claim 5, 12 and 18, Brinskelle further discloses rendering, by the client device, a portion of the decrypted data in a portion of the browser (column 37, lines 20-26, client application receives and decrypts the response and processes it including displaying relevant content to user).
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brinskelle (US Patent No. 8,856,869) in view of Higgins et al. (US Patent No.9,967,292).
	As per claim 4, 11 and 17, Brinskelle discloses all limitation of claim as applied to claims 1, 8 and 15 above. Brinskelle does not explicitly disclose, but in an analogous art, Higgins discloses monitoring, by the client device, the application usage using the decrypted data (column 27, line 64-column 28, line 2, “the NMC may employ the key information ..to decrypt encrypted traffic to enable monitoring of the application…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Brinskelle with Higgins. This would have been obvious because one of ordinary skill in the art would have been motivated to monitor data packet in order to provide troubleshooting and proactive remediation.
	Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinskelle (US Patent No. 8,856,869) in view of Combar et al. (US Patent No.7,058,600).
	As per claim 6, 13 and 19, Brinskelle discloses all limitation of claim as applied to claim 1, 8 and 15 above. Brinskelle does not explicitly disclose, but in an analogous art, Combar discloses determining, by the client device, usage statistics based at least on interaction events identified from the decrypted data (abstract,  secure initiation, acquisition and presentation of statistical data reports to customers; column 8, lines 55-59, data/report returned to the customers is over secure/encrypted sockets connection. It is noted that the data must be first decrypted to be accessed or identified) .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Brinskelle with Combar. This would have been obvious because one of ordinary skill in the art would have been motivated to provide expedient and secure data access and reporting services to customers from any web browser.
	As per claim 7, 14 and 20, Brinskelle discloses all limitation of claim as applied to claims 1, 8 and 15 above, Brinskelle does not explicitly disclose, but in an analogous art, Combar discloses determining, by the client device, usage statistics based at least on user interface elements of the application identified from the decrypted data (abstract,  secure initiation, acquisition and presentation of statistical data report s to customers; column  8, lines 55-59, column 11, lines 37-40, column 16, lines 20,  “reporting is provided through Report Requestor GUI application GUI application interface which support …a variety of graph and chart type”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Brinskelle with Combar. This would have been obvious because one of ordinary skill in the art would have been motivated to provide expedient and secure data access and reporting services to customers from any web browser.
References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Warman et al. (US Patent No. 10,115,141) discloses, a system is configured to receive a network resource request from a user device configured with a browsing application. The system transmits, to a network resource provider, a request for the network resource. The system receives from the network resource provider a response, including a document comprising a field configured to receive payment information for an item purchase. 
	White et al. (US Pub No. 2018/0020001) discloses a request for data is received from an end-user device. The request is forwarded to a data provider. Data is then received from the data provider. When the data includes tagged sensitive data, the tagged sensitive data and the one or more contextual attributes are sent to a data access platform. The sensitive data is encrypted in a manner that a data privacy module on the end-user device only decrypts the sensitive data when one or more contextual attributes of the end-user device meet one or more requirements identified in the policy constraints, and then the encrypted sensitive data and the policy are sent to the data privacy module.
	Toshima et al. (US Pub No. 2011/0119371) discloses, device monitoring servers acquire the application usage rule data and decrypt the acquired application usage rule data. the device monitoring servers provide decrypted application usage rule data to the computers. Each computer follow application usage rules.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437